Title: To James Madison from George Tebbs, 1 December 1817
From: Tebbs, George
To: Madison, James


Honble. Sir
Stevensburg Decbr. 1. 1817
A few days after my return from Orange, Capt. Winston call’d and obliged me with reading of your favour in answer to both him and myself, upon the subject we had address’d you.
I feal the more sensibly my being prevented the pleasure of visiting Mtpelier as I intended; being obliged to attend Culpeper Court the succeeding week, a circumstance which did not occur during the short interview I had the honour of, particularly, as it is obvious from your remarks, that neither Capt. Winston nor myself have been sufficiently explicit. In the event of our success it is not contemplated that Mrs. Tebbs and myself are alone to be concerned in the Schoolastic instruction of the young Ladies committed to our care. Were we competent, it would not only increase the pleasure we anticipate in the imployment, but lessen those fears which the responsibillity is calculated to produce. We had supposed that with the assistance of one Mistress the course of instruction which would probably be recommended, might be accomplished by our united exertions; and I am happy to find in your hints upon female Education, that I have not been too sanguine upon that point. To procure such aid other than by public patronage would paralize our best efforts by increasing the price of Board and tuition, so as to render it at all times doubtful, whether a sufficient number of Scholars could be obtained to meet that expence which otherwise must devolve on us. Could we be releived of that tax in any way it would enable us to reduce the price of Board and tuition and place us upon more independent ground, and ultimately ensure success. I have thought it practicable in various forms and being sensible of what importance your sanction and patronage would be of, I may have been too precipitate in assenting to the advice of my friends in addressing you upon the subject; for which Sir the interest I feal on the occasion is, the best apology I can offer. I am well aware that the slight acquaintance you have with both Mrs. Tebbs and myself is not calculated to interest your fealings upon a subject of such importance, and that before they can be effected you must be assured of our merit from the respectability, as well as the number of our friends who may favour us with recommendations. But I have thought it would be unnecessary to trouble them, or they you, until you had first been consulted on the practicabillity of some plan by which the object might be effected. If six hundred dollars annually could be obtained by public patronage I have no doubt but that the institution might be conducted with interest to the public and credit to ourselves, and that it can be, is certainly within the bounds of reasonable calculation.
Suppose the institution to be established for five years on trial under the immediate superintendence of a directory and board of trustees, that a prospectus and subscription should be placed in the hands of each trustee and such other agents as may be deemed proper, is it not probable that One hundred subscribers could be obtained at one hundred dollars each, with this understanding, that the sums severally subscribed are to be paid to the directory and by them put at loan for the purpose above mentioned, and that at the experation of the five years the directory are bound to return to each donor, who shall apply or at any time thereafter the One hundred dollars by them received for the use and benefit of the institution; it would then follow should the site be changed or the establishment dispensed with, no donor will have paid more than thirty dollars in five years, or in other words, will have only given the use of One hundred dollars for five years free of interest. And may we not expect that small sums to considerable amount will be subscribed not intended to be called for. My own opinion is, that within the Circle of my acquaintance by my own individual exertions in presenting the prospectus and subscription, with your patronage and support, I could effect it.
Should you think favourably of this or any other plan should suggest itself to you more likely to succeed, you will do me the honour to inform me, and I will immediately proceed in the maner you may advise, and should it be necessary that I should visit you previous to any thing being done, be assured, Sir I shall consider it an honour seperately distinct from the business which will bring me, and shall be prompt in my attendance. I have thought that during the session of Congress and the Virginia Assembly, much might be done, as I shall have many friends in each body who can, and will render me theire services if called on. I have the honour to be Honble. Sir your most obedient humble Servt
Geo Tebbs
